   Case: 2:13-cr-00188-GCS Doc #: 9 Filed: 05/11/20 Page: 1 of 1 PAGEID #: 17



                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION



UNITED STATES OF AMERICA,

               Plaintiff,                             Case No.: 2;13-cr-188


        vs.                                           Chief Judge Algcnon L. Marbley

ERIC N.GIBSON,

               Defendant.




                                           ORDER


       This matter is before the Court on the United States' Motion to Dismiss Indictment against

Defendant Eric N. Gibson. (Doc. 8). The United States Attorney seeks to dismiss the Indictment

and Arrest Warrant due to their age. Defendant Gibson has been a fugitive since the Indictment

was filed on August 20, 2013. Due to the age of the case, the Government represents that even if

the Defendant was apprehended, it would not be able to present reliable evidence to convict the

Defendant.


       For good cause shown, the Court GRANTS the United States' Motion. The Indictment

and Arrest Warrant against Defendant Gibson are hereby dismissed without prejudice and the

warrant should be removed from all law enforcement data bases.

               IT IS SO ORDERED.




DATED: May 8,2020
                                              LGENOlTts. MARBLEY
                                            CHIEF l^r^ED STATES DISTRICT JUfi
